UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                  :
NORTHWELL HEALTH INC., IN ITS                     :
CAPACITY AS PLAN                                  :
ADMINISTRATOR FOR THE                             :
NORTHWELL HEALTH FLEX                             :          18cv1178
BENEFITS PLAN,                                    :
                                                  :          ORDER
                       Plaintiff,                 :
                                                  :
               -against-                          :
                                                  :
LUZVISMINDA LAMIS and A. PAUL                     :
BOGATY, ESQ.,                                     :
                                                  :
                       Defendants.                :
                                                  :

WILLIAM H. PAULEY III, Senior United States District Judge:

               It having been reported to this Court that this action has been or will be settled,

this action is discontinued without costs to any party, and without prejudice to reopening this

action if such an application is made within thirty (30) days of this Order.

               The Clerk of Court is directed to terminate all pending motions and mark this case

as closed.

Dated: January 16, 2020
       New York, New York


                                                      SO ORDERED:


                                                      _______________________________
                                                           WILLIAM H. PAULEY III
                                                                   U.S.D.J.
